Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 102019121281.2 filed in Germany on August 7, 2019.   

DETAILED ACTION
Claims 1 - 16 are pending in the application.
Claims 1, 6, and 12 are independent. 
This action is Non-final based on a new 35 U.S.C. §103 prior art reference that was not necessitated by the applicant’s amendment; see MPEP §706.07(a).
Given the amended specification and drawings the objections are rescinded. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark et al. (U.S. PG Pub. No. 20200006100), herein “Clark.”

Regarding claim 1,
a data acquisition system, (Par. 0079: “Embodiments of the invention describe a platform of processing modules and tools configured for performing integrated substrate processing and substrate metrology, and methods of processing a substrate or workpiece. Herein, the workpieces that are the subject of processing may be referred to as 'workpiece" "substrate" or "wafer." The workpieces being processed remain under vacuum. That is, measurement/metrology processes and modules are integrated together with processing modules and systems, processing chambers and tools, and overall manufacturing platforms to be utilized before, during or after processing, in a vacuum environment for collecting data associated with an attribute on a workpiece, such as attributes of the workpiece surfaces, features, and devices thereon.” Par. 0177: “As will be appreciated, while the embodiments disclosed in FIGS. 7A-7C show a single inspection system, multiple systems 730 might be utilized inside transfer measurement module 712 to take various different measurements on the workpiece and thereby provide inputs to the active interdiction control system 522 for taking steps to correct or ameliorate any detected non-conformities or defects. The measurements may be taken on-the-fly within the processing environment of the TMM…”  Examiner’s Note – Clark teaches a zone within a processing environment called a TMM or transfer measurement module. (Par. 0165) The data acquisition is taught in Clark as the active interdiction control system that takes measurements from the TMM. See Par. 0177.)   in particular for dielectric analysis measurements, (Par. 0233: “…measurement data might be captured that is associated with film thickness, film conformality to substrate topography, film composition, film stress, film selectivity, film planarizability across-substrate, for dense and isolated features, film electrical properties (e.g., dielectric constant), film optical properties (e.g., refractive index, spectral absorptivity, spectral reflectivity, etc .), film mechanical properties (e.g., elastic modulus, hardness, etc.), and the uniformity film properties, etc.” Par. 0136: “The inspection system 530 measures data associated with an attribute of the workpiece that may include data associated with one or more properties, such as a physical property, a chemical property, an optical property, an electrical property, a material property or some combination of two or more thereof.”) comprising:
a sensor interface (Figure 5B and paragraphs 0137 – 0145 teaches measurement modules (202, 204, 206, 312x, 416, 516, or 1036) sending data (550) to the active interdiction control system. Par. 0124: “The various processing modules and measurement modules all interface with the workpiece transfer…”) configured to connect to one or more sensors located within an active machining zone of an industrial manufacturing machine (transfer mechanism or robot); (Par. 0113: “The transfer modules of FIG. 3 are transfer measurement modules (TMM) that include measurement tools or inspection systems integrated therein for capturing data from a workpiece.”  See also Par. 0146 and Par. 0207.  Examiner’s note – the TMM’s represent zones as claimed in the instant application. (See Par. 0165: “The platform 700 incorporates a workpiece transfer module 712 that provides measurement/metrology data. The transfer measurement module (TMM) 712 includes a workpiece transfer mechanism, such as in the form of a handling robot 714 within the internal space of a transfer chamber 713. The transfer mechanism 714 is operable as in platforms 500 and 600 to move one or more or more workpieces through the transfer module 712 and between various of the processing modules that are coupled to transfer chamber 712 in the common manufacturing platform is illustrated in FIG. 7A. In accordance with one feature of the invention, transfer chamber 713 defines an internal space that includes a dedicated area that is used for measurement. The measurement region 715 of the TMM 712 is located in the dedicated area. The measurement region/area 715 is proximate to one or more inspection systems 730 for measurement.”) 
a module processor (processor 1212, figure 12) coupled to the sensor interface and configured to receive measurement values (measurement data, 550, see figures 3, 4, 5B, 5D, 6B, 7B, and 7C.) from one or more dielectric sensors connected to the sensor interface, the measurement values indicating physical properties of workpieces processed in the active machining zone of an industrial manufacturing machine; (Par. 0203 and 0204: “The components 1120 for implementing the active interdiction control system 1110 may be part of the computer used for executing the active interdiction control system or may be resources that are called upon by the active interdiction control system, such as over a network. Therefore, the various hardware layouts set forth herein are not limiting. (0204] FIG. 12 illustrates 
a cloud interface (I/O interface 1226, figure 12) coupled to the module processor, the cloud interface being configured to connect to cloud-based resources; (network 1232 and resource 1230, figure 12) and
a machine interface coupled to the module processor, the machine interface being configured to connect to a controller (processing modules and/or controllers of the TMM or transfer module; 0126: “The substrate processing system of platform 400 includes one or more controllers or control systems 422 that can be coupled to control the various processing modules…” See also Par. 0100 and 0101.)  of the industrial manufacturing machine, (Par. 0206: “Computer 1210 also typically receives a number of inputs and outputs for communicating information externally. For interface with a user or operator, computer 1210 typically includes one or more user input devices coupled through a human machine interface (HMI) 1224. Computer 1210 may also include a display as part of the HMI for providing visual output to an operator in accordance with the system of the invention when non-conformities are detected. The interface to computer 1210 may also be through an external terminal connected directly or remotely to computer 10, or through another computer communicating with computer 1210 via a network 18, modem, or other type of communications device.”) 
wherein the module processor is configured to transmit the received measurement values from the one or more sensors to cloud-based resources via the cloud interface and to transmit manufacturing control signals to the controller of the industrial manufacturing machine via the machine interface, the manufacturing control signals being based on parameters received from cloud-based resources via the cloud interface.  (Par. 0126: “The substrate processing system of platform 400 includes one or more controllers or control systems 422 that can be coupled to control the various processing modules and associated processing chambers/tools depicted in FIG. 4 during the integrated processing and measurement/metrology process as disclosed herein. The controller/control system 422 can be coupled to one or more additional controllers/computers/databases (not shown) as well. Control system 422 can obtain setup and/or configuration information from an additional controller/computer or a server over a network. The control system 422 is used to configure and run any or all of the processing modules and processing tools and to gather data from the various measurement modules and in-situ data from the processing modules to provide the active interdiction of the invention. The controller 422 collects, provides, processes, stores, and displays data from any or all of the processing modules and tool components. The control system 422, as described further herein, can comprise a number of different programs and applications and processing engines to analyze the measured data and in-situ processing data and to implement algorithms, such as deep learning networks, machine learning algorithms, autonomous learning algorithms and other algorithms for providing the active interdiction of the invention.” Par. 0129: “The active interdiction control system 422 may be locally located relative to the substrate processing system of platform 400, or it may be remotely located relative to the substrate processing system. For example, the controller 422 may exchange data with the substrate processing system and platform 400 using at least one of a direct connection, an intranet connection, an Internet connection and a wireless connection. The control system 422 may be coupled to an intranet at, for example, a customer site (i.e., a device maker, etc.), or it may be coupled to an intranet at, for example, a vendor site (i.e., an equipment manufacturer). Additionally, for example, the control system 422 may be coupled to other systems or controls through an appropriate wired or wireless connection. Furthermore, another computer (i.e., controller, server, etc.) may access, for example, the control system 422 to exchange data via at least one of a direct wired connection or a wireless connection, such as an intranet connection, and/or an Internet connection. As also would be appreciated by those skilled in the art, the control system 422 will exchange data with the modules of the substrate processing system 400 via appropriate wired or wireless connections. The processing modules may have their own individual control systems (not shown) that take input data for control of the processing chambers and tools and sub-systems of the modules and provide in-situ output data regarding the process parameters and metrics during processing sequence.” Par. 0127: “The control system 422 monitors outputs from the processing system of the platform 400 as well as measured data from the various measurement modules of the platform to run the platform. For example, a program stored in the memory of the control system 422 may be utilized to activate the inputs to the various processing systems and transfer systems according to a process recipe or sequence in order to perform desired integrated workpiece processing.” Par. 0128: “The control system 422 also uses measured data as well as in-situ processing data output by the processing modules to detect non-conformities or defects in the workpiece and provide corrective processing. As discussed herein, the control system 422 may be implemented as a general purpose computer system that performs a portion or all of the microprocessor based processing steps of the invention in response to a processor executing one or more sequences of one or more instructions contained in a program in memory. Such instructions may be read into the control system memory from another computer readable medium, such as a hard disk or a removable media drive.” See full paragraphs 0123- 0129. See also Par. 0203 and figure 11 that teaches the collaboration between the active interdiction control system another computer system, such as a server, over a network.  See also Par. 0311 – 0314.  Examiner’s Note – the active interdiction control system 422 receives measurement data from the TMM, analyze the data, exchanges the data with another computer systems such as a server over a network, and receive setup configuration information, and processing steps such as instructions that are read into memory of the control system 422 from another computer/server.) 


Regarding claims 6 - 7, they are directed to a system or apparatuses to implement similar claim set as those in claim 1.  Clark also teaches the additional element in claim 6 of a real-time in-line monitoring of an industrial process.  (Par. 0161: “wherein a workpiece being processed can be directed immediately to the measurement/metrology module in a controlled environment or under vacuum to capture measurement/metrology data in real time during a processing sequence and without removing the substrate from the controlled environment or vacuum environment.”)  Clark teaches the claimed system in claim 1.  Therefore, Clark teaches the system or apparatuses to implement the claimed real-time system in claims 6 – 7. 

Regarding claim 15,
Clark teaches the limitations of claim 6 which claim 15 depends.  Clark also teaches wherein at least one of the one or more sensors is a dielectric sensor. (Par. 0233: “For example, measurement data might be captured that is associated with film thickness, film conformality to substrate topography, film composition, film stress, film selectivity, film planarizability across-substrate, for dense and isolated features, film electrical properties (e.g., dielectric constant), film optical properties (e.g., refractive index, spectral absorptivity, spectral reflectivity, etc.), film mechanical properties (e.g., elastic modulus, hardness, etc.), and the uniformity film properties, etc.” See also Par. 0248, 0300, and 0301.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Billi-Duran et al. (PG Pub. No. 20180052451), herein “Billi-Duran.” 

Regarding claim 2,
Clark teaches the limitations of claim 1 which claim 2 depends.  Clark also teaches a human-machine interface configured to connect to a human interface the module processor being configured to transmit the received measurement values from the one or more sensors to the human interface device via the human-machine interface.  (Par. 0206: “Computer 1210 also typically receives a number of inputs and outputs for communicating information externally. For interface with a user or operator, computer 1210 typically includes one or more user input devices coupled through a human machine interface (HMI) 1224. Computer 1210 may also include a display as part of the HMI for providing visual output to an operator in accordance with the system of the invention when non-conformities are detected. The interface to computer 1210 may also be through an external terminal connected directly or remotely to computer 10, or through another computer communicating with computer 1210 via a network 18, modem, or other type of communications device.” Par. 0212.) 
Clark does not teach a databus; however, Billi-Duran does teach a databus (Par. 0109: “…a system bus 1918 that connect devices via interface ports.”  See also Par. 0110 – 0114 and 0116. See also Figure 19.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that measures a dielectric of a material and an active interdiction control system interfaces with a server or external computer that exchanges data and sends to the industrial machine instructions and/or configuration based on the data from the machine as in Clark an industrial automation system that uses a databus between computing components as in Billi-Duran in order to couple system components. (Par. 0109) 

Regarding claim 3,
Clark and Billi-Duran teach the limitations of claim 2 which claim 3 depends.  But does not teach processing of data before sending to an interface. Billi-Duran does teach that the module processor is configured to pre-process the received measurement values from the one or more sensors based on parameters received from cloud-based resources via the cloud interface or based on enterprise based resources before transmitting them to the human interface device.  (Par. 0099: “Additionally, the control program development application also allows the user to indicate whether the data tag is to be processed locally on the industrial controller or, alternatively, by the control component 306 of remote site operation system 302. In some embodiments (as depicted in FIG. 15), the development application may allow the user to specify a processing location for the respective data tags, where the processing location defines whether primary processing for the data tag is to be performed on the local controller or in the cloud platform. In such embodiments, tags that are configured for LOCAL processing will be processed using the local control program on the industrial controller during default (normal) operating conditions, but may switch to cloud-based processing in the event of a controller failure. Tags configured for CLOUD processing will have their values migrated to the remote site operation system 302 for cloud-based processing. FIG. 16 is a diagram illustrating segregation of controller data based on the tag-level processing configuration. As shown in this figure, data 1608 that has been tagged for local processing is read from the controller's data table 1604 by locally executed control program 1602 for local processing, and new data table values are written to the data table 1604 by the local program 1602 based on this local processing. Other data 1606 that has been tagged for cloud-based processing is sent to the cloud platform for remote processing. In embodiments in which data migrated to the cloud is time-stamped locally by the controller, the controller's cloud interface component 608 time-stamps the data prior to sending the data to the cloud to yield time-stamped data 1610 (alternatively, the data may be time-stamped by the device interface component when the data is received on the cloud platform). Output values generated by the cloud-based program based on the time-stamped data from the controller 1504 are sent to the controller as control data 1612, as described in previous examples.” Par. 0057: “Processing services executed by the remote site operation services can process the collected and stored data and issue control data 410 to the local automation systems based on results of the processing. In this regard, the remote site operation system 302 can execute one or more control programs using cloud-based processing and storage, using the collected data 408 as parameters or variable values. In this way, the cloud-based services perform substantially real-time control functions from the cloud platform. In an example implementation, the cloud-based control programming or routine may be a high-level supervisory control algorithm that executes in conjunction with the local automation control carried out at the plant facilities 406, allowing the geographically diverse industrial systems to be collectively controlled using a centralized, cloud-based virtual controller. In another implementation, the facilities may perform no localized control of their machines or processes, which are instead controlled exclusively by the cloud-based control services executed by the remote site operation system 302. In still another implementation, the remote site operation system 302 may provide redundancy services whereby control of the automation systems at the plant facilities 406 switches from the local controllers at the facilities 406 to the cloud-based controller services in the event that the local controllers experience a fault.” Par. 0037: “Industrial automation systems often include one or more human-machine interfaces (HMIs) 114 that allow plant personnel to view telemetry and status data associated with the automation systems, and to control some aspects of system operation. HMIs 114 may communicate with one or more of the industrial controllers 118 over a plant network 116, and exchange data with the industrial controllers to facilitate visualization of information relating to the controlled industrial processes on one or more pre-developed operator interface screens. HMIs 114 can also be configured to allow operators to submit data to specified data tags or memory addresses of the industrial controllers 118, thereby providing a means for operators to issue commands to the controlled systems (e.g., cycle start commands, device actuation commands, etc.), to modify setpoint values, etc. HMIs 114 can generate one or more display screens through which the operator interacts with the industrial controllers 118, and thereby with the controlled processes and/or systems.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that measures a dielectric of a material and an active interdiction control system interfaces with a server or external computer that exchanges data and sends to the industrial machine instructions and/or configuration based on the data from the machine as in Clark an industrial automation system that, based on the user’s selection, completes local processes of data from the server wherein local industrial controllers communicate with the HMI’s as in Billi-Duran in order to allowing the geographically diverse industrial systems that can use local processing of data. (Par. 0099)

Regarding claims 12 and 13, they are directed to a method to implement the data acquisition system as those in claims 1 – 2.  Clark also teaches the additional element in claim 13 of an analysis (Par. 0129: “…another computer (i.e., controller, server, etc.) may access, for example, the control system 422 to exchange data via at least one of a direct wired connection or a wireless connection, such as an intranet connection, and/or an Internet connection. As also would be appreciated by those skilled in the art…” Par. 0109: “The active interdiction control system is implemented generally by one or more computer or computing devices as described herein that operate a specially designed sets of programs such as deep learning programs or autonomous learning components referred to collectively herein as active interdiction components. As may be appreciated, the active interdiction control system may incorporate multiple programs/components to coordinate the data collection from various measurement modules and the subsequent analysis.” See also Par. 0144.)  Clark and Billi-Duran teach the claimed system of in claims 1 – 2.  Therefore, Clark teaches the method of stems, to implement the system in claims 12 and 13.

Regarding claim 16,
Clark and Billi-Duran teach the limitations of claim 12 which claim 16 depends.  Clark also teaches at least one of the one or more sensors is a dielectric sensor, and the transmitted measurement values are dielectric measurement values.. (Par. 0233: “For example, measurement data might be captured that is associated with film thickness, film conformality to substrate topography, film composition, film stress, film selectivity, film planarizability across-substrate, for dense and isolated features, film electrical properties (e.g., dielectric constant), film optical properties (e.g., refractive index, spectral absorptivity, spectral reflectivity, etc.), film mechanical properties (e.g., elastic modulus, hardness, etc.), and the uniformity film properties, etc.” See also Par. 0248, 0300, and 0301.) 


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Billi-Duran in further view of MPEP §2144.04(VI)(B) “Duplication of Parts.”  

Regarding claim 8 and 9, they are dependent on base claim 6 and are directed to a system or apparatuses with a duplication of two data acquisition systems which are coupled to each other. Under MPEP §2144.04(VI)(B) Duplication of Parts: “…mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”  There is no defined unexpected result of a duplication of the same system as that in claims 1 and claim 6 and therefore claims 8 and 9 are rejected under MPEP §2144.04(VI)(B).  (Examiner’s Note - Billi-Duran also shows in figure 12 a duplication of a controller (514x), interface (gateway 206x), and industrial devices under one cloud system (302).  
Claim 9 contains the same duplication of parts element but are connected by a bus system that transfers which is a simplified element that is also taught in Billi-Duran. (Par. 0109: “With reference to FIG. 19, an example environment 1910 for implementing various aspects of the aforementioned subject matter includes a computer 1912. The computer 1912 includes a processing unit 1914, a system memory 1916, and a system bus 1918. The system bus 1918 couples system components including, but not limited to, the system memory 1916 to the processing unit 1914. The processing unit 1914 can be any of various available processors. Multi-core microprocessors and other multiprocessor architectures also can be employed as the processing unit 1914.”) 


Claims 10 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of non-patent literature Lawrence et al. “An approach to couple mold design and on-line control to manufacture complex composite parts by resin transfer molding” Composites Journal, November 14, 2001, PP 981 – 990; herein “Lawrence.” 

Regarding claim 10,
Clark teach the limitations of claim 6 which claim 10 depends.  It does not teach a composite manufacturing machine having a mold cavity where sensors are located. However, Lawrence does teach that the industrial manufacturing machine is a composite manufacturing machine, in particular a resin transfer molding machine having a mold cavity as active machining zone and wherein the sensors are in-mold sensors placed in a mold cavity of the composite manufacturing machine. (Page 984, Col. 2, Par. 1: “…cavity…” “This information will then be used to locate placement of sensors that will help identify and isolate the disturbance.” Page 987, Col. 2, Par. 3: “After the setup is complete, the software initiates the injection upon the user’s command. The screen displays the state of the resin sensors, the state of the gate and vent valves (grippers), and provides critical information from the injection machines.” Page 987, Figure 19 and figure 19 label: “Fig. 19. Mold imbedded dielectric point sensor (a) schematic, (b) circuit diagram, and (c) photograph.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that measures a dielectric of a material and an active interdiction control system interfaces with a server or external computer that exchanges data and sends to the industrial machine instructions and/or configuration based on the data from the machine as in Clark with using many sensors including dielectric sensors in a composite or resin manufacturing machine and process as in Lawrence in order to  model the flow of resin in a complex geometry and identify incomplete filling scenarios and dry spot formation. (Page 989, Col. 1, Par. 1)

Regarding claim 14, it is directed to a method to implement the data acquisition system as that in claim 10.  Clark and Lawrence teach the claimed system of in claim 10.  Therefore, Clark and Lawrence the method of stems, to implement the system, in claim 14. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view Chinese patent document Zhang (CN  109342514 A), filed on September 4, 2018 and published on February 15, 2019. 

Regarding claim 11,
Clark teaches the limitations of claim 6 which claim 11 depends.  Clark does not teach modifying the measurement conditions of the one or more sensors. However, Zhang does teach control device configured to modify the measurement conditions of the one or more sensors during a manufacturing process of the industrial manufacturing machine.  (Page 2, Par. 2: “…medium plastic is a material with dielectric constant requirement of the plastic product, which is mainly applied to a communication device and a power device, the dielectric constant process stability requirement of the material is relatively high. of the dielectric plastic dielectric constant measurement solution has two types: the first one is sampling in the raw material, injection molding a specific shape then measured in specific dielectric constant measuring apparatus; the second is sampling in the injection plastic product is cut into a specific shape then measured in specific dielectric constant measuring apparatus.”  Page 5, Par. 4: “In step S40, after the injection moulding mould and taking out sample product sampling in the mould cavity by measuring the dielectric constant of the sample can be obtained injection product of dielectric constant as one embodiment, measuring the dielectric constant of the sample, may be dielectric constant through an impedance tester and a network analyzer test specimen, can adopts capacitance method or resonance method and so on dielectric constant measurement method. As an embodiment, the impedance tester and a network analyzer, adjusting the parameter detecting circuit, detecting a signal frequency of setting measuring electromagnetic wave phase change through the known dielectric constant of medium, to obtain the corresponding phase difference; the obtained phase difference and the relationship between the known dielectric constant, establishing the relation model of the phase difference and dielectric constant, adjusting the detection signal frequency, repeatedly establishing a phase difference and dielectric constant relation model, until obtaining the optimal detection frequency and corresponding optimal detection relation model; and the medium of the phase change to the optimal detection frequency measuring electromagnetic wave unknown by dielectric constant, to obtain the corresponding phase difference, the best detecting relation model to obtain the calculating and obtaining the dielectric constant of the dielectric constant of the medium, to finish the detection.” See also Abstract.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that measures a dielectric of a material and an active interdiction control system interfaces with a server or external computer that exchanges data and sends to the industrial machine instructions and/or configuration based on the data from the machine as in Clark with adjusting the parameters of the detecting circuit that measures the dielectric of a moulding medium or plastic as in Zhang in order to guarantee the stability and authenticity and measurement result of the dielectric constant.”) 

Response to Arguments

Applicant has amendment the specification to include reference to item number “31” and therefore the objection to the drawings is rescinded.  Applicant has also amended specification paragraphs 0036 and 0038 and the objection to the specification is rescinded.  Applicant’s arguments with respect to all claims have been considered and Examiner is persuaded that the previous references do not teach the claimed subject matter.  A new reference, Clark, was found that more adequately teaches the claimed limitations and thus the arguments do not apply in light of the new reference being used in the current rejection not necessitated by amendment. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the objection to the figures and objection to the specification above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose the elements of claim 1 and additional that a processor receives a trigger signal from a controller of an industrial manufacturing machine via the machine interface where the trigger signal indicating a critical point in time in the dielectric measurement values from the one or more sensors.  Claim 5 depends on claim 4 and therefore is also objected to. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Japanese document Frederick See (JP 2002532690 A), herein “See” teaches sensing electric fields of a manufacturing process (Page 2, Par. 3) that uses a “measurement device for material research that analyzes the dielectric properties of solid-state and dielectric, piezoelectric, and ferroelectric materials.” (Page 16, last paragraph).  See also uses a controller and computer in the measurement process. (Page 16)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116